   Case 10-15193          Doc 82     Filed 12/11/19 Entered 12/11/19 15:23:08                Desc Deficiency
                                      Notice (Unclaimed) Page 1 of 2
                                   UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF MASSACHUSETTS


In Re:     Mark D Nelson ,                                         Chapter: 13
           Debtor                                                  Case No: 10−15193
                                                                   Judge Janet E. Bostwick

             DEFICIENCY NOTICE RE: PETITION FOR PAYMENT OF UNCLAIMED FUNDS

The Court is unable to process your Petition for Payment of Unclaimed Funds without additional information.
Please submit the additional items checked below to the Finance Department within 45 days of the date of this
Notice:

                                                Finance Department

                                          United States Bankruptcy Court

                                 John W. McCormack Post Office and Court House

                                          5 Post Office Square, Suite 1150

                                             Boston, MA 02109−3945

If the requested documents are not received within 45 days from the date of this notice, the Court will consider
your application to be deficient and will cease any further processing. (Note to Locators: If the requested
documents are not received by the deadline, the funds will be available for collection by the creditor or other
locators.)



         The amount listed on your Petition differs from the amount turned over to the Court by the trustee in
         this case. Please file an amended Petition for Payment of Unclaimed Funds with the corrected
         amount of $

         The Court requires a copy of a government issued photo ID from anyone making a claim for funds
         held by the Court.

         The Court requires original signatures on all notarized documents and affidavits provided in support
         of your petition. Use of /s/ Name is not accepted for these transactions. (The documents in question
         are returned herein.)

         An Apostille or Certificate of Authentication of the notary's signature is required for any document
         signed and notarized in a country outside of the United States. (Contact your local Embassy.)

         Any person or entity making a claim for funds with a different name than the creditor name(s) on file
         with the Court must provide documentation as to the name change or the transfer of ownership or
         assignment of said claim.
         Any person or entity making a claim for funds with a different address than the creditor address on
         file with the Court must provide documentation as to the change of address.

         Any person or entity making a claim for funds as an officer, past officer or principal of a business
         entity must provide documentation as to their authority to receive such funds in lieu of any other
         such officer or principal.

         Any person or entity making a claim for funds as the owner of either a current or a defunct business
         must provide reliable, verifiable documentation as to their current or past ownership and their right
         to receive said funds.
   Case 10-15193         Doc 82      Filed 12/11/19 Entered 12/11/19 15:23:08          Desc Deficiency
                                      Notice (Unclaimed) Page 2 of 2

       Any person or entity making a claim for funds under a will or on behalf of a decedent's estate must
       provide evidence of their legal capacity to make such claim on behalf of the estate.

       Please provide a completed W−9 Tax Form to the Court. This form is available on the Court's
       website www.mab.uscourts.gov.

       Other:Proof of Social Security Number


Additional Information (No action is required on your part)



      −     The Unclaimed money was already paid out on
      −     The Court has a pending application already on file for these funds.

Date:12/11/19                                                     By the Court,

                                                                  Judith Crossen
                                                                  Deputy Clerk
                                                                  617−748−6600



                                                                                                     82 − 80
